1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9
                                EASTERN DISTRICT OF CALIFORNIA
10
     MARILOU OWER, individually and on behalf )           Case No.: 1:19-cv-01061 JLT
11   of other members of the general public similarly )
     situated,                                        )   SCHEDULING ORDER (Fed. R. Civ. P. 16)
12
                  Plaintiff,                          )
13                                                    )   Pleading Amendment Deadline: 4/30/2020
             v.                                       )
14                                                    )   Class Discovery Deadlines:
     OMNI FAMILY HEALTH,                              )          Initial Disclosures: 11/15/2019
15                                                    )          Non-Expert: 10/30/2020
                  Defendant.
16                                                    )          Expert: 6/26/2020
                                                      )
17                                                        Class Certification Motion Deadlines:
                                                                 Filing: 7/31/2020
18                                                               Opposition: 9/25/2020
                                                                 Reply brief: 10/30/2020
19
                                                                 Hearing: 11/23/2020 at 9:30 a.m.
20
21
     I.     Date of Scheduling Conference:
22
            October 28, 2019.
23
     II.    Appearances of Counsel
24
            Shunt Tatavos Gharajeh and Areen Babajanian appeared on behalf of Plaintiff.
25
            T. Scott Belden and Jazmine Flores appeared on behalf of Defendant.
26
     III.   Pleading Amendment Deadline
27
            Any requested pleading amendments are ordered to be filed, either through a stipulation or
28
     motion to amend, no later than April 30, 2020.

                                                      1
1    IV.    Fictitiously-Named Defendants

2           All claims as to “Doe” Defendants, including any counterclaims and cross-claims, are hereby

3    DISMISSED.

4    V.     Discovery Plan and Cut-Off Date

5           The parties are ordered to exchange the initial disclosures required by Fed. R. Civ. P. 26(a)(1)

6    on or before November 15, 2019.

7           Discovery is now open for all non-expert discovery pertaining to the class certification motion

8    and to the merits, to the extent it overlaps with the class issues. All non-expert discovery related to

9    the motion for class certification SHALL be completed later than October 30, 2020. Both sides may

10   conduct discovery as to the evidence relied upon in support of the motion and in opposition to the

11   motion for class certification.

12          All discovery pertaining to experts SHALL be completed on or before June 26, 2020. The

13   parties are directed to disclose all expert witnesses, in writing, on or before April 30, 2020, and to

14   disclose all rebuttal experts on or before May 28, 2020. The written designation of retained and non-

15   retained experts shall be made pursuant to Fed. R. Civ. P. Rule 26(a)(2), (A), (B), and (C) and

16   shall include all information required thereunder. Failure to designate experts in compliance with

17   this order may result in the Court excluding the testimony or other evidence offered through such

18   experts that are not disclosed pursuant to this order.

19          The provisions of Fed. R. Civ. P. 26(b)(4) and (5) shall apply to all discovery relating to experts

20   and their opinions. Experts must be fully prepared to be examined on all subjects and opinions

21   included in the designation. Failure to comply will result in the imposition of sanctions, which may

22   include striking the expert designation and preclusion of expert testimony.

23          The provisions of Fed. R. Civ. P. 26(e) regarding a party's duty to timely supplement

24   disclosures and responses to discovery requests will be strictly enforced.

25   VI.    Pre-Trial Motion Schedule

26          All non-dispositive pre-trial motions, including any discovery motions, shall be filed no later

27
28


                                                        2
1    than November 6, 2020, and heard on or before December 4, 2020.1

2            No motion to amend or stipulation to amend the case schedule will be entertained unless it

3    is filed at least one week before the first deadline the parties wish to extend. Likewise, no written

4    discovery motions shall be filed without the prior approval of the assigned Magistrate Judge.

5            A party with a discovery dispute must first confer with the opposing party in a good faith effort

6    to resolve by agreement the issues in dispute. If that good faith effort is unsuccessful, the moving party

7    promptly shall seek a telephonic hearing with all involved parties and the Magistrate Judge. It shall be

8    the obligation of the moving party to arrange and originate the conference call to the court. To

9    schedule this telephonic hearing, the parties are ordered to contact the Courtroom Deputy Clerk, Susan

10   Hall, at (661) 326-6620 or via email at SHall@caed.uscourts.gov. Counsel must comply with Local

11   Rule 251 with respect to discovery disputes or the motion will be denied without prejudice and

12   dropped from the Court’s calendar.

13           Counsel may appear and argue non-dispositive motions via teleconference by dialing (888) 557-

14   8511 and entering Access Code 1652736, provided the Courtroom Deputy Clerk receives a written

15   notice of the intent to appear telephonically no later than five court days before the noticed hearing

16   date.

17   VII.    Motions for Summary Judgment or Summary Adjudication

18           At least 21 days before filing a motion for summary judgment or motion for summary

19   adjudication, the parties are ORDERED to meet, in person or by telephone, to confer about the issues

20   to be raised in the motion.

21           The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment where a

22   question of fact exists; 2) determine whether the respondent agrees that the motion has merit in whole

23   or in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4) narrow the

24   issues for review by the court; 5) explore the possibility of settlement before the parties incur the

25   expense of briefing a motion; and 6) to develop a joint statement of undisputed facts.

26           The moving party SHALL initiate the meeting and SHALL provide a complete, proposed

27
28             1
                 Non-dispositive motions related to non-expert discovery SHALL be filed within a reasonable time of discovery
     of the dispute, but in no event later than 30 days after the expiration of the non-expert discovery deadline.

                                                              3
1    statement of undisputed facts at least five days before the conference. The finalized joint statement of

2    undisputed facts SHALL include all facts that the parties agree, for purposes of the motion, may be

3    deemed true. In addition to the requirements of Local Rule 260, the moving party shall file the joint

4    statement of undisputed facts.

5             In the notice of motion, the moving party SHALL certify that the parties met and conferred as

6    ordered above or set forth a statement of good cause for the failure to meet and confer. Failure to

7    comply may result in the motion being stricken.

8    VIII. Motion for Class Certification

9             The motion for class certification SHALL be filed no later than July 31, 2020. Opposition to

10   the motion SHALL be filed no later than September 25, 2020. During the interval between the filing

11   of the motion and the deadline for the opposition, the defendant may conduct discovery as to the

12   evidence relied upon by the plaintiff for the motion for class certification.

13            Neither the motion nor the opposition SHALL exceed 30 pages, exclusive of evidence and

14   evidentiary objections, unless leave is granted by the Court prior to the filing. Any reply SHALL be

15   filed no later than October 30, 2020, and shall not exceed 15 pages, exclusive of evidentiary

16   objections. During the interval between the filing of the opposition and the deadline for the reply, the

17   plaintiff may conduct discovery as to the evidence relied upon by defendant for the opposition to the

18   motion for class certification.

19            Any objections to the evidence SHALL be filed at the same time as the opposition (for

20   Defendant) and the reply (for Plaintiff).2 A hard-copy, courtesy copy of all filings related to the class

21   motion SHALL be sent via overnight mail to the Chambers of Judge Thurston at the same time the

22   filing is submitted. The evidence in the hard copy SHALL be numbered, tabbed and indexed.

23            The hearing on the motion for class certification is set on November 23, 2020, at 9:30 a.m.,

24   located at the United States Courthouse, 510 19th Street, Bakersfield, CA.

25   IX.      Settlement Conference

26            The parties may file a joint written request for a settlement conference if they believe the action

27   is in a settlement posture and a conference with the Court would be fruitful. The parties shall include

28
              2
               The Court will not entertain motions to strike evidence. If the Court sustains an objection to a piece of evidence,
     the Court will not consider it in evaluating the motion.

                                                                4
1    proposed dates for the conference in the request. Alternatively, the parties may file a joint written

2    request for referral to the Court’s Voluntary Dispute Resolution Program.

3    X.       Compliance with Federal Procedure

4             All counsel SHALL familiarize themselves with the Federal Rules of Civil Procedure and the

5    Local Rules of Practice of the Eastern District of California, and to keep abreast of any amendments

6    thereto. The Court must insist upon compliance with these Rules if it is to efficiently handle its

7    increasing case load, and sanctions will be imposed for failure to follow the Rules as provided in both

8    the Federal Rules of Civil Procedure and the Local Rules of Practice for the Eastern District of

9    California.

10   XI.      Effect of this Order

11            The foregoing order represents the best estimate of the court and counsel as to the agenda

12   most suitable to dispose of this case. If the parties determine at any time that the schedule outlined in

13   this order cannot be met, counsel are ordered to notify the court immediately of that fact so that

14   adjustments may be made, either by stipulation or by subsequent status conference.

15            The dates set in this order are firm and will not be modified absent a showing of good

16   cause even if the request to modify is made by stipulation. Stipulations extending the deadlines

17   contained herein will not be considered unless they are accompanied by affidavits or

18   declarations, and where appropriate attached exhibits, which establish good cause for granting

19   the relief requested.

20            Failure to comply with this order may result in the imposition of sanctions.

21
22   IT IS SO ORDERED.

23         Dated:   October 28, 2019                           /s/ Jennifer L. Thurston
24                                                      UNITED STATES MAGISTRATE JUDGE

25
26
27
28


                                                       5
